Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Request for Continued Examination, filed 12 January 2021, IDS, filed 12 January 2021, and IDS, filed 10 February 2021, to the Original Application, filed 9 August 2019.

2. 	Claims 1, and 3-20, renumbered as 1-19, respectively, are allowed.


Request for Continued Examination

3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 12 January 2021 has been entered.


Information Disclosure Statement

4.	The information disclosure statements (IDS) submitted on 12 January 2021, and 10 February 2021 were filed after the mailing date of the original application on 11 February 2015.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Reasons for Allowance

5. 	Claims 1, and 3-20, renumbered as 1-19, respectively, are allowed.

6. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.



Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… causing a collection pane to be displayed in a web browser application;
receiving a first user input, from a first user account, to add a first subset of web content from a first webpage to a first section of the displayed collection pane, wherein the first subset of web content comprises a first attribute, and a first value for the first attribute;
extracting the first attribute and the first value for the first attribute and adding them to the first section of the displayed collection pane;
receiving a second user input, from the first user account, to add a second subset of web content from a second webpage to a second section of the displayed collection pane, wherein the

extracting the second attribute and the second value for the second attribute and adding them to a second section of the displayed collection pane;
saving the first subset of web content in the first section of the collection pane, and the second subset of web content in the second section of the collection pane, as a collection of web content…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Rankin Jr (U.S. Publication 2011/0289161 A1) discloses an intelligent inbox coordinating hub.
	- Kim (U.S. Publication 2008/0288476 A1) discloses desktop tagging of a web page.

	- Bakker (U.S. Publication 2018/0173381 A1) discloses shared user driven clipping of multiple web pages.
	- Timmons (U.S. Publication 2001/0044810 A1) discloses dynamic content retrieval.
	

8. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LAURIE A RIES/Primary Examiner, Art Unit 2176